Citation Nr: 0532758	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-10 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased initial rating for left knee 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1958 to 
August 1962.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for left knee 
disability and assigned a 10 percent rating, effective 
February 28, 2001.  A notice of disagreement was received in 
February 2003, a statement of the case and rating decision 
were issued in January 2004, which increased the rating to 20 
percent, effective February 28, 2001.  A substantive appeal 
was received in February 2004 and a supplemental statement of 
the case was issued in July 2005.  


FINDING OF FACT

The veteran's service connected disability, described for 
rating purposes as status- post left medial meniscectomy, is 
manifested by persistent pain and a left sided limp, but 
without resulting limitation of flexion to 15 degrees or 
limitation of extension to 20 degrees; there is no recurrent 
subluxation or lateral instability. 


CONCLUSION OF LAW

The criteria for entitlement to an initial disability 
evaluation in excess of 20 percent for the veteran's service 
connected status-post left medial meniscectomy have not been 
met.  38 U.S.C.A.  §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Diagnostic Code 5258 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a May 2001 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).

Here the issue of increased rating is a downstream issue of 
the original service connection claim adjudicated in the 
February 2002 rating decision for left knee disability.  VA's 
General Counsel has concluded that, if, in response to notice 
of its decision on a claim for which VA has already given the 
§ 5103(a) notice, VA receives a notice of disagreement that 
raises a new issue, § 7105(d) requires VA to take proper 
action and issue a statement of the case if the disagreement 
is not resolved, but § 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  This is the situation where we have a VCAA notice 
to the veteran that relates to establishing service 
connection, but we do not have a separate § 5103(a) notice 
following the RO's grant of service connection and the 
veteran's notice of disagreement raising the downstream issue 
of an increased rating.  With consideration of the opinion of 
the General Counsel, a second § 5103(a) notice regarding the 
downstream issue of an increased rating is not required.    

The Board also notes that the May 2001 VCAA letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession. In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised, at pages 2 - 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  Further, the January 2004 statement of the 
case also advised the veteran of the need for the veteran to 
identify any relevant evidence with respect to his case.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in May 2001, which was prior to the 
February 2002 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records and VA 
examinations.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4) (2005).  No additional 
pertinent evidence has been identified by the claimant.  

The veteran was afforded a VA fee-based examination in 
November 2003. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination report obtained contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reason, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected left knee disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).
 
In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

July 2001 medical records from a private facility note 
chronic left knee pain and knee arthritis.  An x-ray taken of 
the left knee in February 2002 by a private practitioner 
reveals narrowing of medial compartment; calcification of the 
lateral meniscus, raising the question of CPPD; and a small 
effusion is present.  

The medical evidence of record shows that the veteran 
underwent a VA fee-based examination in November 2003.  The 
examination report shows that the veteran claims that he is 
in constant pain with respect to his left knee with a 
decreased range of motion.  On physical examination, the 
veteran's gait was abnormal with a limp favoring the left.  
Leg length from the anterior superior iliac spine to medial 
malleolus of the right is 86 cm and left is 85 cm.  
Examination of the feet did not show any sign of abnormal 
weight bearing.  The veteran does not require any device for 
ambulation. General appearance of the knee was within normal 
limits.  Left knee range of motion was to 90 degrees flexion 
and 0 degrees extension. Drawer test and McMurray test were 
within normal.  There was no evidence of ankylosis or any 
sign of crepitus or joint effusion.  The examiner's diagnosis 
was status post left medial meniscectomy with degenerative 
arthritis of the left knee. The examiner further notes that 
the veteran has severe limitations secondary to persistent 
pain.  In an addendum to the examiner's records in January 
2004, it notes that range of motion is limited by pain, not 
weakness, fatigue, lack of endurance, or incoordination. 

A January 2004 VA x-ray notes no evidence of fracture, 
dislocation, or subluxation. The x-ray report also shows no 
atrophy, no erythema and no swelling.  The x-ray impression 
is moderate osteoarthritis in the left media compartment and 
in the patellofemoral joints with marginal osteophytes 
present.  Further, VA records in March 2005 show that range 
of motion of the left knee is within normal limits. 

The veteran's service-connected left knee disability has been 
rated by the RO under the provisions of Diagnostic Code 5258.  
Under this regulatory provision, a rating of 20 percent is 
warranted where the knee has dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the joint.

The Board notes that the veteran is seeking a disability 
rating in excess of 20 percent for his left knee disability.  
Turning to the Diagnostic Codes applicable to knee 
disabilities, the Board notes that a 30 percent disability 
rating is warranted under Diagnostic Code 5256 when there is 
ankylosis of the knee with favorable angle in full extension 
or in slight flexion between 0 and 10 degrees.  Under 
Diagnostic Code 5257, a 30 percent rating is warranted where 
there is severe recurrent subluxation or lateral instability 
of the knee.  There is no rating in excess of 20 percent 
available under Diagnostic Codes 5258 and 5259.  A 30 percent 
rating is warranted under Diagnostic Code 5260 when flexion 
of the leg is limited to 15 degrees or less and a 30 percent 
disability rating is warranted under Diagnostic Code 5261 
when extension of the leg is limited to at least 20 degrees.  
A 30 percent disability rating is available under Diagnostic 
Code 5262 when there is malunion of the tibia and fibula with 
marked knee or ankle disability.  There is no rating in 
excess of 20 percent available under Diagnostic Code 5263. 
See 38 C.F.R. § 4.71(a), Diagnostic Codes 5256, 5257, 5258, 
5259, 5260, 5261, 5262 and 5263.

Additionally, the Board notes that Diagnostic Code 5010 
applies to traumatic arthritis and provides that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation. X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. § 
4,71a, Diagnostic Code 5003.

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

After reviewing the medical evidence of record, the Board 
finds that the veteran's current left knee disability does 
not warrant a rating in excess of 20 percent at this time.

The Board notes that Diagnostic Codes 5258, 5259 and 5263 do 
not provide for disability ratings in excess of 20 percent.  
Therefore, they are not applicable to this analysis. In 
turning to the Diagnostic Codes applicable to the knees which 
do provide for disability ratings in excess of 20 percent, 
the Board notes that a 30 percent disability rating under 
Diagnostic Code 5256 would not be warranted in this case 
because the November 2003 fee-based examination report, and 
all other pertinent clinical evidence, indicates that there 
is no evidence of ankylosis of the left knee.

The Board finds that the medical evidence of record does not 
support a rating under Diagnostic Code 5257 for the veteran's 
left knee disability.  The Board notes that the November 2003 
VA fee-based examination and the January 2004 VA x-ray reveal 
no evidence of recurrent subluxation or lateral instability.  
Thus, the Board finds that rating the veteran's disability 
under Diagnostic Code 5257 would not be appropriate. 

The Board acknowledges that the veteran has degenerative 
arthritis as confirmed by x-ray. As such, his disability 
could be rated based on limitation of motion under Diagnostic 
Codes 5260 and 5261.  However, even considering additional 
functional loss due to pain, there is no evidence that 
flexion is limited to 15 degrees or extension is limited to 
20 degrees so as to warrant assignment of a higher rating 
under Diagnostic Codes 5260 or 5261.  The veteran would be 
entitled to a 10 percent rating under range of motion codes 
because of pain, but because pain is contemplated under the 
existing 20 percent rating under Code 5258, a separate rating 
under range of motion codes for pain would constitute 
pyramiding under 38 C.F.R. § 4.14.  Finally, the Board notes 
that there is no malunion of the tibia or fibula with marked 
knee or ankle disability to warrant a 30 percent rating under 
Diagnostic Code 5262.

In sum, although the evidence clearly shows continuing left 
knee disability, the preponderance of the evidence is against 
assignment of a rating in excess of 20 percent at this time.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  Should the left knee disability 
increase in severity in the future, the veteran may always 
advance a claim for increased rating. 
 
The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


